


Exhibit 10.16

 

AMENDMENT AGREEMENT

 

dated as of May 11, 2012

 

Reference is made to the ISDA Master Agreement dated as of August 11, 2011,
including the Schedule and Credit Support Annex thereto (collectively, the
“Master Agreement”) between Citibank, N.A. (“Party A”) and EP Investments LLC
(“Party B”), as the same may be amended, modified, supplemented or otherwise
modified from time to time.  The Master Agreement incorporates any Confirmation
exchanged thereunder (each, a “Confirmation”).  Capitalized terms used but not
defined herein have the respective meanings given to such terms in the Master
Agreement.  For good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties have now agreed to amend the Master
Agreement by this Amendment Agreement (this “Agreement”) and to enter into such
other agreements set out herein.

 

Accordingly, the parties agree as follows:

 

1.                                      Amendment of the Schedule.

 

Upon execution and delivery of this Agreement by both parties, the  Master
Agreement is hereby amended as follows:

 

(a)                                  Part 4(f)(ii) of the Schedule is deleted in
its entirety and replaced with the following:

 

“(ii)                            In relation to Party B, (1) the Credit Support
Annex dated as of the date hereof and attached hereto between the parties hereto
and (2) the Deposit Account Control Agreement referred to in said Credit Support
Annex.”

 

(b)                                 Part 4(g)(ii) of the Schedule is deleted in
its entirety and replaced with the following:

 

“(ii)                            In relation to Party B, none.”

 

Except as herein provided, the Master Agreement shall remain unchanged and in
full force and effect.  In addition, each reference to the Schedule and words of
similar import in the Master Agreement shall be a reference to the Schedule as
amended hereby and as the same may be further amended, supplemented and
otherwise modified and in effect from time to time.

 

2.                                      Representations.

 

Each party represents to the other party that:

 

(a)                                  Status.  It is duly organized and validly
existing under the laws of the jurisdiction of its organization or incorporation
and, if relevant under such laws, in good standing;

 

(b)                                 Powers.  It has the power to execute this
Agreement and to perform its obligations under this Agreement and has taken all
necessary action to authorize such execution, delivery and performance;

 

(c)                                  No Violation or Conflict.  Such execution,
delivery and performance do not violate or conflict with any law applicable to
it, any provision of its constitutional documents, any

 

1

--------------------------------------------------------------------------------


 

order or judgment of any court or other agency of government applicable to it or
any of its assets or any contractual restriction binding on or affecting it or
any of its assets;

 

(d)                                 Consents.  All governmental and other
consents that are required to have been obtained by it with respect to this
Agreement have been obtained and are in full force and effect and all conditions
of any such consents have been complied with; and

 

(e)                                  Obligations Binding.  Each of this
Agreement and the Master Agreement as amended hereby constitutes its legal,
valid and binding obligations, enforceable in accordance with its terms (subject
to applicable bankruptcy, reorganization, insolvency, moratorium or similar laws
affecting creditors’ rights generally and subject, as to enforceability, to
equitable principles of general application (regardless of whether enforcement
is sought in a proceeding in equity or at law)).

 

3.                                      Non-Reliance.

 

Each party hereby further agrees as follows:

 

(a)                                  Non-Reliance.  It is acting for its own
account, and it has made its own independent decisions to enter into this
Agreement and as to whether such Agreement and the Master Agreement as amended
hereby is appropriate or proper for it based upon its own judgment and upon
advice from such advisors as it has deemed necessary.  It is not relying on any
communication (written or oral) of the other party as investment advice or as a
recommendation to enter into this Agreement; it being understood that
information and explanations related to the terms and conditions of this
Agreement and the Master Agreement as amended hereby shall not be considered
investment advice or a recommendation to enter into this Agreement.  It has not
received from the other party any assurance or guarantee as to the expected
results of entering into this Agreement;

 

(b)                                 Evaluation and Understanding.  It is capable
of evaluating and understanding (on its own behalf or through independent
professional advice), and understands and accepts, the terms, conditions and
risks of this Agreement and the Master Agreement as amended hereby.  It is also
capable of assuming, and assumes, the financial and other risks of this
Agreement and the Master Agreement as amended hereby;

 

(c)                                  Status of Parties.  The other party is not
acting as a fiduciary or an advisor for it in respect of this Agreement; and

 

(d)                                 Reliance on its Own Advisors.  Without
limiting the generality of the foregoing, in making its decision to enter into
this Agreement, it will not rely on any communication from the other party as,
and it has not received any representation or other communication from the other
party constituting, legal, accounting, business or tax advice, and it will
consult its own legal, accounting, business and tax advisors concerning the
consequences of this Agreement and the Master Agreement as amended hereby.

 

2

--------------------------------------------------------------------------------


 

(4)                                 Evidence of Incumbency.  Each party shall
deliver to the other, at the time of its execution of this Agreement, certified
evidence of the specimen signature and incumbency of each person who is
executing this Agreement on the party’s behalf, unless such evidence has
previously been supplied in connection with the  Agreement and remains true and
in effect.

 

5.                                      Miscellaneous.

 

(a)                                  Entire Agreement.  This Agreement
constitutes the entire agreement and understanding of the parties with respect
to its subject matter and supersedes all oral communication and prior writings
(except as otherwise provided herein) with respect thereto.

 

(b)                                 Amendments.  No amendment, modification or
waiver in respect of this Agreement will be effective unless in writing
(including a writing evidenced by a facsimile transmission) and executed by each
of the parties.

 

(c)                                  Counterparts.  This Agreement may be
executed and delivered in counterparts (including by facsimile transmission),
each of which will be deemed an original.

 

(d)                                 Headings.  The headings used in this
Agreement are for convenience of reference only and are not to affect the
construction of or to be taken into consideration in interpreting this
Agreement.

 

(e)                                  Governing Law.  This Agreement will be
governed by and construed in accordance with the law of the State of New York
(without reference to choice of law doctrine that would result in the
application of the laws of any other jurisdiction).

 

[Signature page follows]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF the parties have executed this Agreement with effect from the
date specified on the first page of this Agreement.

 

CITIBANK, N.A.

 

 

 

 

 

 

 

By:

/s/ Linda Cook

 

 

Name: Linda Cook

 

 

Title: Vice President

 

 

 

 

 

 

 

EP INVESTMENTS LLC

 

 

 

 

By:

/s/ Gerald F. Stahlecker

 

 

Name: Gerald F. Stahlecker

 

 

Title: Executive Vice President

 

 

4

--------------------------------------------------------------------------------
